Exhibit 10.9
THIRD AMENDMENT TO SERIES B 6% SECURED CONVERTIBLE
PROMISSORY NOTE DUE MAY 29, 2009
     This Third Amendment, dated October 30, 2008, (the “Third Amendment”)
amends certain provisions of the Series B 6% Secured Convertible Promissory Note
in the original principal amount of $                    , issued by AXS-One
Inc., a Delaware corporation (the “Company”) (No. PN-2007-B-[___]), due May 29,
2009 and dated as of May 29, 2007 (as amended pursuant to the Prior Amendments
(as defined below), the “Note”), and is by and between the Company and
                     (“Holder”). Terms not otherwise defined herein which are
defined in the Note shall have the same respective meanings herein as therein.
     WHEREAS, the Note was previously amended pursuant to an Amendment to
Series B 6% Secured Convertible Promissory Note due May 29, 2009, dated
November 16, 2007 and a Second Amendment to Series B 6% Secured Convertible
Promissory Note due May 29, 2009, dated July 24, 2008, in each case, by and
between the Company and the Holder (together, the “Prior Amendments”);
     WHEREAS, on the date hereof, the Company issued in favor of certain
purchasers (the “Purchasers”) promissory notes, in the aggregate principal
amount of One Million and One Hundred Thousand Dollars ($1,100,000)
(collectively the “October 2008 Notes”), and such October 2008 Notes were issued
pursuant to the terms of a Convertible Note and Warrant Purchase Agreement dated
as of the date hereof, between the Company and such Purchasers; and
     WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Amendment to the Note.
     The following Section 6(g) is added to Section 6 of the Note following
Section 6(f) thereof:
     “(g) The occurrence of any Event of Default under the October 2008 Notes
(as Event of Default is defined in such October 2008 Notes). “October 2008
Notes” shall mean those Series E 6% Secured Convertible Promissory Notes issued
and sold by the Company pursuant to that certain Convertible Note and Warrant
Purchase Agreement by and among the Company and those purchasers as listed
therein, dated on or around October 30, 2008.”
     2. Ratification, Etc. Except as expressly amended hereby, all terms and
conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced

 



--------------------------------------------------------------------------------



 



or refinanced hereunder or hereby. The Note, the Prior Amendments and this Third
Amendment shall be read and construed as a single agreement. All references to
the Note shall hereafter refer to such Note, as amended pursuant to the Prior
Amendments and hereby.
     3. No Novation. THE COMPANY AND HOLDER HAVE ENTERED INTO THIS THIRD
AMENDMENT SOLELY TO AMEND CERTAIN OF THE TERMS OF THE NOTE. THEY DO NOT INTEND
THIS THIRD AMENDMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS
THIRD AMENDMENT AND THE TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
THE NOTE.
     4. No Waiver. Nothing contained herein shall constitute a waiver of, impair
or otherwise affect, any obligation of the Company under any Note or any rights
of any Holder consequent thereon.
     5. Counterparts; Facsimile Execution. This Third Amendment may be executed
in one or more counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument. In the event that any
signature is delivered by facsimile or other means of electronic image
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.
     6. Governing Law. This Third Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York (without reference to
conflict of laws).
[Signature page follows.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
as a document under seal as of the date first above written.

            Company:

AXS-ONE INC.
      By:           Name:           Title:        

            [HOLDER]
      By:           Name:           Title:        

[Signature Page to Third Amendment to Series B 6% Secured
Convertible
Promissory Note due May 29, 2009.]

3